Title: From James Madison to Levi Hollingsworth, 4 July 1806
From: Madison, James
To: Hollingsworth, Levi



Gentlemen.
Department of State July 4th. 1806.

I have duly received your letter of the 26th. Ult, respecting the condemnation at Tortola of your adventure in the Brig Patty.  The appeal you have instituted will if duly prosecuted lead to a reversal: and if the aid of Mr. Lyman, the agent of the United States at London, should be judged servicable, he will afford it on application.  As an evidence of the interruption of our trade by British Cruisers, the documents you have been pleased to transmit shall be retained, to be used as occasion may require.  I am &c.

James Madison

